Citation Nr: 1136368	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from November 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in November 2009 when it was remanded for additional evidentiary development.  

Also before the Board in November 2009 was the issue of the propriety of the reduction of the evaluation of bilateral hearing loss from 10 percent to non-compensable,  which reduction was found to be proper.  Restoration of the 10 percent rating was denied.  This issue is not longer in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In November 2009, the Board remanded the claim of entitlement to an initial compensable evaluation for bilateral hearing loss specifically to obtain an opinion as to the functional effects the service-connected hearing loss had on the Veteran's daily activities and interactions.  The Board directed that the Veteran should be afforded a VA examination wherein the examiner was required to "fully describe the functional impairment and effects caused by the hearing loss."  

A VA examination was conducted in July 2011.  Significantly, the only comment included in the report of examination regarding functional impairment was the single line that the Veteran's hearing impairment did not prevent attainment of gainful employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In Martinak, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Board finds that there is a lack of any evidence regarding how the service-connected hearing loss affects the Veteran's activities and daily interactions.  The examiner did not elicit any pertinent information from the Veteran nor was any provided.  The Board is unable to determine if the Veteran's hearing loss is productive of such disability that an extraschedular evaluation is warranted.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.

The Board further notes that the examiner who conducted the most recent VA examination found that testing conducted at that time was inconsistent and unreliable.  He opined that the results should not be used for rating purposes.  As the issue on appeal must be remanded in order to obtain the evidence set out above, the Board finds the Veteran should be afforded a new VA examination which, hopefully, will contain results which are appropriate for use in ratings purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded an audiology examination to determine the current severity and all manifestations of his bilateral hearing loss and the functional effects caused by that loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examination report must fully describe the functional impairment and effects caused by the hearing disability.  Any opinion offered must be supported by a clear rationale.  The claims file must be made available to the examiner for review of pertinent evidence included therein and the examination report should reflect that such a review was conducted.

2.  After completing any further development deemed necessary, readjudicate the claim.  If such action does not resolve the claim to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board  for further appellate review, if in order.   

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



